IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1071
                            Filed September 10, 2015


DAVID JAMES STEFFEN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Tama County, Stephen B. Jackson

Jr., Judge.




       David Steffen appeals from the denial of his application for postconviction

relief. AFFIRMED.




       Jeff Norris of Norris Law Firm, PLLC, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, and Patrick L. Wilson, Special Assistant Tama County Attorney, for

appellee State.




       Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                       2


DOYLE, P.J.

      David Steffen appeals from the denial of his application for postconviction

relief (PCR), asserting the PCR court erred in not finding his trial counsel was

ineffective. We affirm.

      We adopt the detailed recitation of facts made by this court on Steffen’s

direct appeal:

             On June 27, 2010, David Steffen went to the home of his ex-
      wife, Cynthia Steffen, at about 6:00 a.m. and parked in her
      driveway. He left after about ten minutes. At about 9:00 a.m.,
      Steffen returned. He got out of the car and rang the front doorbell
      three or four times. Cynthia did not want to speak to him so she did
      not answer the door. Steffen walked to the back of the house, and
      then returned to the front door where he again rang the doorbell
      and knocked on the door. He also telephoned Cynthia, leaving
      three messages on her answering machine demanding that she
      open the door. Steffen was very angry, yelling and swearing at
      Cynthia.
             Cynthia decided to open the inner door, but left the screen
      door closed. She stated she decided to “let him yell at me, get it
      out of his system, and then hopefully he would leave.” Steffen
      stated he wanted to talk to Cynthia about some jointly-owned
      property, but would not talk to her through the screen door. Cynthia
      refused to come outside or allow Steffen inside the house. Cynthia
      stated, “[h]e continued to rant and yell and curse and not want to
      talk about anything constructive,” so she shut the inner door and
      locked it.
             Steffen crashed through the screen door and the inner door
      and came into Cynthia’s house. Cynthia yelled at him to leave,
      stating she was going to call the police. Steffen kept coming
      toward her with his arms raised. Cynthia picked up a cordless
      telephone, and Steffen caught up to her. Cynthia testified Steffen
      grabbed her robe. She stated, “it appeared he was trying to grab
      my arm or a part of my body so he would have a firm grip, but all he
      was getting was my robe.” With his other hand Steffen was batting
      at Cynthia’s hand in an attempt to get the telephone to keep her
      from calling the police.
             Cynthia was able to run out the back door onto the patio.
      Steffen followed her and stood about three or four feet away.
      Cynthia called 911. Steffen stood staring at her, calling her names.
      As she was talking to the dispatcher, he left and drove away.
                                            3


                 Steffen was charged with domestic abuse assault, second
         offense, in violation of Iowa Code section 708.2A (2009); assault
         while participating in a felony, in violation of section 708.3, with the
         underlying felony being burglary; and burglary in the second
         degree, in violation of section 713.5. He was charged with assault
         while participating in a felony and second-degree burglary as a
         habitual offender.
                 The case proceeded to a jury trial on May 2 and 3, 2011.
         Cynthia testified as outlined above. Steffen admitted kicking in
         Cynthia’s doors, stating he was frustrated and angry. He testified
         he entered the home and followed her, asking her not to call the
         police. Steffen denied attempting to grab Cynthia or making any
         effort to lay a hand on her.
                 At the close of the evidence, defense counsel made a
         motion for judgment of acquittal, claiming there was insufficient
         evidence Steffen had any intent to cause harm to Cynthia. There is
         no indication in the record that the district court specifically ruled
         upon the motion. The court, however, submitted all three charges
         to the jury. The jury found Steffen guilty of domestic abuse assault,
         assault while participating in a felony, and second-degree burglary.
         Regarding his habitual offender status, Steffen admitted to two
         previous felony convictions.
                 The court sentenced Steffen to ninety days in jail on the
         domestic abuse assault charge, giving him credit for ninety days
         previously served. He was sentenced to a term of imprisonment
         not to exceed fifteen years on the charge of assault while
         participating in a felony and a term not to exceed fifteen years on
         the charge of second-degree burglary, to be served concurrently.

State v. Steffen, No. 11-1536, 2012 WL 2129344, at *1-2 (Iowa Ct. App. June 13,

2012).

         In November 2012, Steffen filed an application for postconviction relief,

asserting several claims. Steffen subsequently amended his PCR application,

asserting, among other things, that his trial counsel was ineffective for failing

         to question [Steffen] regarding his past mental health history,
         discuss with [Steffen the] possibility of a mental health aspect to his
         defense, failed to explore [Steffen’s] mental health issues in relation
         to the offenses charged, [Steffen] being a person with among other
         diagnoses bipolar affective disorder, [Steffen] thus being prejudiced
         that a defense to the intent element of the burglary charge was not
         broached or considered by his counsel, history upon inquiry should
                                         4


       have led at least to a psychiatric evaluation and a consideration of
       a psychiatric defense.

Steffen also claimed his appellate counsel was ineffective for not raising these

ineffective-assistance-of-counsel claims on direct appeal.

       A trial on Steffen’s PCR application was held in April 2014. There, Steffen

testified he had been diagnosed in the past as being bipolar and having anxiety

and an obsessive-compulsive disorder, and his trial counsel did not ask him

about his mental-health history. Steffen’s trial counsel testified and admitted he

did not make any inquiry into Steffen’s past mental health issues, but counsel

testified “Steffen was as intelligently and engagingly involved with his trial as any

client [he] had ever had,” and Steffen “knew what was going on, he knew what

the issues were, and [he and Steffen] continuously talked. . . . [Steffen] was

continuously there and involved with what we were doing. [Steffen] never gave

[him] any impression that there was any mental issue at all whatsoever.”

       Following the trial, the PCR court entered its order denying and dismissing

Steffen’s application for PCR. As to Steffen’s claim his counsel was ineffective

for not investigating a diminished responsibility defense, the court found Steffen

failed to establish he was prejudiced. The court explained Steffen’s trial counsel

       indicated that he had not had a client who was as engaged in his
       defense and as intelligent in helping with his defense as was
       Steffen. [Trial counsel] testified that Steffen did not present in any
       manner that he might have a significant psychological condition that
       would raise the prospect of a diminished capacity defense. Finally,
       at the [PCR] hearing, Steffen presented no evidence whatsoever
       through expert testimony that a diminished responsibility defense
       could have been raised at the time of the trial.
                                        5


      Steffen now appeals. He asserts the PCR court erred in failing to find his

trial counsel ineffective for not investigating his mental health to determine if a

diminished capacity defense should have been asserted.

      We review ineffective-assistance-of-counsel claims de novo.             See

Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015). To succeed on such a

claim, Steffen must prove both that (1) his counsel failed to perform an essential

duty, and (2) he suffered prejudice as a result of his counsel’s failure. See id.

Because reversal is only warranted if both prongs of this test are proven by a

preponderance of the evidence, see id., we can affirm the PCR court’s rejection

of Steffen’s claim if we determine either prong is absent.      See Lamasters v.

State, 821 N.W.2d 856, 866 (Iowa 2012).

      Under the prejudice prong, “a claimant must establish that prejudice

resulted from counsel’s failure to perform an essential duty.”     Dempsey, 860

N.W.2d at 868. Specifically, Steffen must prove, by a preponderance of the

evidence, that there was a reasonable probability the result of the proceeding

would have been different had his counsel not erred. See id. We consider “the

totality of the evidence, what factual findings would have been affected by

counsel’s errors, and whether the effect was pervasive or isolated and trivial” in

making our determination. See id.

      Upon our de novo review, we agree with the PCR court that, even

assuming without deciding his trial counsel breached an essential duty, Steffen

failed to prove he was prejudiced by the breach. Steffen did not volunteer to his

trial counsel that he had had mental health issues in the past, and counsel did

not witness any behaviors by Steffen that would lead him to inquire as to
                                       6


Steffen’s past mental health diagnoses as a possible defense to his offenses.

Though it is true Steffen established he had been diagnosed with some mental

health disorders in 2004 and 2006, he presented no evidence he was suffering

from those same disorders at the time of the incident in 2010, nor did he provide

any evidence that a diminished capacity defense would have been applicable to

negate the specific intent elements of his crimes even if he had those same

mental health disorders at the time of the 2010 incident. Steffen failed to show

that there was a reasonable probability the result of his proceedings would have

been different had his counsel asked about or investigated Steffen’s mental

health to determine if a diminished capacity defense should have been asserted.

Accordingly, we affirm the PCR court’s denial and dismissal of Steffen’s PCR

application.

       AFFIRMED.